Citation Nr: 1029566	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to June 17, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for PTSD and assigned a 50 percent evaluation 
for that disability, effective June 16, 2003-the date the 
Veteran filed his claim for service connection.  The Board notes 
that in a subsequent September 2009 rating decision, the Veteran 
was awarded a 100 percent evaluation for his PTSD, beginning June 
17, 2009.  Accordingly, the Board will only address the period 
indicated above in this decision, as the September 2009 rating 
decision represents a full grant of benefits beginning June 17, 
2009.

The Veteran testified in hearing before a Decision Review Officer 
(DRO) at the RO in June 2006; a transcript of that hearing is 
associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to June 17, 2009, the Veteran's PTSD symptomatology 
included sleep impairment with nightmares, disturbances of 
motivation and mood manifested by depression and anxiety, 
impaired judgment and abstract thinking, impaired memory, and 
difficulty establishing and maintaining effective work and social 
relationships; the record does not show suicidal ideation, speech 
or communication deficits, neglect of personal appearance, 
obsessional or ritualistic behavior, or impaired impulse control 
and fails to demonstrate occupational and social impairment to 
such extent as to cause deficiencies in most areas or an 
inability establish and maintain effective relationships. 



CONCLUSION OF LAW

Prior to June 17, 2009, the criteria for an initial evaluation in 
excess of 50 percent for service-connected PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, the appeal arises from the initial award of service 
connection for PTSD.  In this regard, Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

With respect to the VA's duty to assist, the record also reflects 
that VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, VA 
treatment records and examination reports, private treatment 
records, and the June 2006 hearing transcript.  There is no 
indication that any pertinent evidence is outstanding, nor has 
the Veteran so contended.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for a VA examination.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Again, prior to June 17, 2009, the Veteran is assigned a 50 
percent evaluation for his PTSD.  He contends that he is entitled 
to a higher initial disability rating for this time period.  PTSD 
for the period of June 16, 2003 to June 16, 2009.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating 
Formula for Mental Disorders, a 50 percent rating is warranted 
for occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (2009).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is 
the Global Assessment of Functioning (GAF) score, which is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some 
mild symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

Based on a review of the evidence of record, the Board finds that 
an initial evaluation in excess of 50 percent for service-
connected PTSD for the period of prior to June 17, 2009, is not 
warranted.  In so finding, the Board turns to the clinical 
evidence of record, which includes a March 2006 letter from the 
Charleston Veteran Center indicating that the Veteran did not 
receive any significant mental health counseling from that 
facility, aside from his two visits in July and August 2003. 

VA treatment reports from throughout the appeal period are also 
of record.  The Board, however, will particularly note the 
Veteran's VA treatment records from the period of June 16, 2003, 
to June 16, 2009, which are those records that are most highly 
relevant and probative to the higher evaluation claim on appeal.  
VA records from October and November 2003 fail to demonstrate 
that the Veteran was seeking treatment for his psychiatric 
disability at VA at that time.  In April 2004, however, the 
Veteran's primary care physician referred the Veteran to VA's 
mental health treatment program.  

During the Veteran's April 2004 VA intake psychiatric evaluation, 
he was noted as having a 52-year history of heavy alcohol abuse, 
as well as a history of insomnia and depression.  The Veteran 
reported at that time that he was very tense and worried all the 
time, especially about his own safety, though he denied being 
threatened by anyone.  The Veteran also complained of feeling 
sad, guilty and worried about his relationship with a minor 
child, who was no longer a minor-he noted particular worry about 
being "blackmailed" because of this relationship.  The Veteran 
further reported that he had difficulty sleeping, and that he 
slept about 3-4 hours a night, with frequent bad dreams.  He 
further reported decreased energy and forgetfulness.  He stated 
that his best friend died 7 months prior, and that he did not 
have any friends.  He enjoyed gardening, and denied any suicidal 
or homicidal ideations, delusions, or any ideas of reference.  On 
examination, the Veteran was noted as being well-groomed, 
cooperative and slowly forthcoming.  His affect was full, though 
his mood was anxious.  The Veteran was goal-directed to question, 
though his judgment and insight were both impaired.  The VA 
examiner noted that the Veteran's cognitive impairment was 
secondary to his history of alcohol abuse.  The diagnosis was 
partially-controlled depression with insomnia and generalized 
anxiety.

The Veteran underwent another evaluation in May 2004, at which 
time he was described as neat, alert, and oriented to time and 
place.  He was cooperative and in no acute distress at that time.  
His speech was normal, with a logical thought process and normal 
thought content.  There were no hallucinations, delusions, or any 
risk of suicide or homicide.  The Veteran's affect was euthymic.  
His immediate memory was moderately impaired and his recent 
memory was very impaired, but his remote memory was not impaired 
at all.  Problems with abstract reasoning were noted.  

The Veteran began seeing a VA mental health professional 
thereafter, throughout the appeal period.  VA mental health 
records from March 2004 to September 2008 generally reflect 
symptomatology similar to that described above.  Representative 
of his disability picture is a May 2008 VA mental health 
treatment record.  Such note indicated that the Veteran and his 
wife were in martial therapy, which had begun four weeks prior.  
The Veteran continued to complain of trouble falling asleep.  He 
reported less irritability and more harmony with his wife since 
they began sorting out their conflicts verbally.  He was noted as 
being appropriately dressed in a sports coat, western hat and 
cowboy boots.  He was cooperative and did not display any 
psychomotor agitation or retardation.  The Veteran's speech was 
normal rate, tone and volume, and he had a logical, goal-directed 
thought process.  His mood was euthymic with a congruent affect, 
and there was no evidence of auditory or visual hallucinations, 
delusions, or suicidal/homicidal ideations or plans.  The 
Veteran's cognition was noted as intact and he was alert.  He was 
oriented to time, place, person and situation.  His judgment, 
insight, memory and concentration were all described as fair.  

Following evaluation, the Veteran was diagnosed with PTSD and a 
major depressive disorder.  The VA examiner noted that the 
Veteran had anxiety, though his irritability had improved since 
his last session as had his sleeping difficulty.  The Veteran's 
GAF scores throughout these records ranged between 50 and 60.

The Veteran underwent a VA examination in December 2007.  He was 
noted as being married for 54 years.  He and his wife were 
described as being a quiet, dignified couple.  The Veteran had 
three children with his wife, all who have long since left the 
home.  He was not overly productive with historical information, 
such as dates.  The wife described the Veteran as "very 
stressed" with trouble sleeping.  She indicated that he would 
sometimes sleep for three days, but then not sleep at all.  She 
further stated that the Veteran could not handle any problems and 
that she could not leave him at home.  She indicated that the 
Veteran was depressed, and stated that his symptoms were 
constant.  She further stated that the Veteran was 
"uncontrollable" and that people had to stay away.  He did not 
even attend church regularly anymore and was "much happier 
staying in bed."

The Veteran denied any history of assaultiveness or suicide 
attempts.  Upon evaluation, the Veteran had a moderate impairment 
in thought process.  He was not found to have delusions, but his 
wife somewhat endorsed hallucinations when asked, stating that 
the Veteran talked when asleep, and even when awake, about people 
trying to get him and hit him.  She explained that he yelled back 
at these people.  Objectively, Veteran's speech was halting, with 
a moderately depressed rate, volume and prosody.  He was 
described as depressed.  The Veteran's wife stated that the 
Veteran does not "do much anymore but stay close to home, 
quiet."  He did not relate to people.  A GAF score of 48 was 
assigned.

The Veteran continued VA treatment for his PTSD from September 
2008 until he underwent a VA examination on June 17, 2009, upon 
which he was increased to a 100 percent evaluation.  Those VA 
treatment records continue to demonstrate similar symptomatology 
to that shown in the May 2008 treatment record discussed above.  
The Board specifically notes an April 2009 VA treatment record 
reflecting complaints of increased sleeping problems, difficulty 
falling asleep, increased worry and a feeling of a foreshortened 
future.  The Veteran was noted as having increased depression and 
anxiety at that time, related to his unhappiness with "weak 
legs" and other physical ailments that have led to a quick slide 
in his health.  The Veteran further reported continued 
nightmares.  He stated that he wanted to do things, but believed 
that he could not and stated, "Why bother.  I don't plan on 
tomorrow now, because I may not be here."  The VA mental health 
professional noted that the Veteran had experienced several 
episodes of worsening in the past, which were all related to 
medication administration mix-ups at home.  

Objectively, the VA mental health professional noted that the 
Veteran was appropriately and casually dressed and walked with a 
cane.  The Veteran was cooperative with a normal rate, tone and 
volume of speech.  His affect was dysthymic with a congruent 
mood.  He was logical and goal-directed in his thought process, 
without auditory or visual hallucinations or delusions.  The 
Veteran was without suicidal or homicidal ideations or plans.  He 
was further described as intact, alert, and oriented to time, 
place, person and situation.  Judgment, insight, memory and 
concentration were all fair, while his sleep was poor.  The 
Veteran was diagnosed with PTSD with worsened anxiety and mood, 
though the VA mental health professional stated that this 
unhappiness related to his physical limitations.  The Veteran was 
not assigned a GAF at this time, though GAF scores of 55 were 
noted from July 2008 and January 2009.

VA treatment records dated in June 2009 note that the Veteran was 
admitted at that time with increased confusion over the past year 
and with a decreased ability to perform activities of daily 
living.  Bilateral leg weakness was also noted.  The VA physician 
suspected a polypharmacy problem.  The next day, the Veteran 
alert and oriented to person, but not as to place or time.  Two 
days following that, however, the records reflect improved mental 
status, and his confusion was deemed secondary to a polypharmacy 
problem.  Six days following that treatment note, the Veteran was 
underwent his June 2009 VA examination, detailed in pertinent 
part above.

Given the foregoing evidence, the Board finds that the Veteran 
does not demonstrate any suicidal ideation; intermittently 
illogical, obscure or irrelevant speech; or neglect of his 
personal appearance or hygiene.  Rather, the Veteran was 
consistently described as appropriately dressed, logical and 
goal-directed, and without suicidal ideations throughout the 
appeal period.  Regarding suicidal ideation, the Board 
acknowledges the May 2009 VA treatment note, in which the Veteran 
stated that he "may not be here tomorrow."  However, while 
reflective of a depressed and fatalistic world-view, such 
statement is not patently one of suicidal ideation.  Indeed, the 
Veteran did not express that he did not want to live.  

The Board also notes that the Veteran was never described as 
having any obssesional or ritualistic behavior during the appeal 
period.

Additionally, while the Veteran was noted as having irritability 
with his wife, he Veteran was shown to have a better marital 
relationship upon beginning therapy.  Moreover, at his December 
2007 VA examination the Veteran specifically denied a history of 
assaultiveness.  Therefore, the overall record does not tend to 
show impaired impulse control at any time during the appeal 
period.

Furthermore, the Board is cognizant that the Veteran demonstrated 
some spatial disorientation throughout the appeal period, 
particularly in June 2009.  However, as the June 2009 treatment 
records indicated, the Veteran's confusion was attributed to his 
polypharmacy problems, which he also experienced throughout the 
appeal period.  

Moreover, the Board does note that the Veteran was depressed and 
anxious and that those symptoms waxed and waned throughout the 
appeal period.  However, as the April 2009 VA mental health 
professional noted, those increase of symptoms are attributed to 
the Veteran's physical limitations and his deterioration of his 
health, not to the Veteran's PTSD symptomatology.  Thus, the 
Board finds that the Veteran does not have near-continuous panic 
or depression affecting his ability to function independently, 
appropriately and effectively.  Rather, the evidence more closely 
shows him to have disturbances of motivation and mood due to his 
PTSD.

The Board also acknowledges that, in the February 2008 VA 
clinical note described previously, a reference was made to 
episodes of "nerves" requiring an increase in Valium.  However, 
this is deemed to be contemplated by disturbances of motivation 
and mood, and thus is appropriately reflected in the 50 percent 
rating.  His overall symptomatology, as set forth in detail 
above, does not most nearly approximate the next-higher 70 
percent rating for any portion of the period on appeal.

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the Veteran's GAF 
scores.  Again, the clinical records indicate scores ranging from 
50 to 60, and VA examination in December 2007 yielded a score of 
48.  In assessing the lowest scores of record, it is again noted 
that scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
However, despite the seriousness of the symptoms associated with 
the low GAF scores ranging from 48 to 50, a higher rating is not 
justified on this basis because the objective evidence does not 
actually demonstrate symptoms commensurate with such GAF scores.  
Indeed, as already discussed, the competent evidence does not 
show severe obsessional rituals, suicidal ideation, or impairment 
in reality testing or communication.  Because the low GAF scores 
of record are not consistent with the objective findings, so such 
scores are not probative as to the Veteran's actual disability 
picture here.  While some social and occupational impairment is 
conceded, the extent of such impairment is properly reflected by 
the 50 percent evaluation already in effect throughout the appeal 
period in question. 

Finally, the Board notes that the Veteran indicated that his best 
friend died during the appeal period, and that he did not have 
any friends.  The Veteran's wife further stated that the Veteran 
stayed close to home, was quiet and preferred to stay in bed.  
However, the Veteran was married to his wife for 56 years, and 
had three children with his wife.  While there was strife during 
the appeal period, the Veteran and his wife were shown to enter 
martial therapy, and that the therapy improved their marriage.  
Such ability to stay married, as well as effectively work with 
his wife, demonstrates that the Veteran does have some ability to 
establish and maintain effective relationships throughout the 
appeal period, though he may have a difficulty in doing so.

In short, the Board finds that the Veteran' symptomatology 
throughout the appeal period includes: sleep impairment with 
nightmares; disturbances of motivation and mood, to include 
depression and anxiety; impaired judgment and abstract thinking; 
an impaired memory; and, a difficulty establishing and 
maintaining effective work and social relationships.  Such a 
disability picture more closely approximates to a 50 percent 
rating under Diagnostic Code 9411 than to a higher evaluation.  
Accordingly, the Board finds that an evaluation in excess of 50 
percent for service-connected PTSD prior June 17, 2009, must be 
denied on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.

The Board has also considered whether the Veteran's PTSD for the 
period in question presented an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2009).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology for that period and provide for 
consideration of additional symptomatology than is currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


